Citation Nr: 1641207	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for temporomandibular joint (TMJ).

2.  Entitlement to service connection for TMJ.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of root canal.

4.  Entitlement to service connection for residuals of root canal.

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for inter-cranial pressure with headaches.

7.  Entitlement to an increased rating for sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This decision granted a 10 percent rating for sinusitis; denied a compensable rating for right ear hearing loss; denied service connection for TBI, a neck injury, inter-cranial pressure with headaches; ear pain, sinus bradycardia with sinus arrhythmia; and denied reopening claims for TMJ, residuals of root canal, and left ear hearing loss.  The Veteran disagreed with this decision.  A statement of the case (SOC) was issued in August 2012 and a supplemental statement of the case (SSOC) was issued in October 2012.  However, both documents were delivered to an incorrect address.  The Veteran in the October 2012 Appeal to Board of Veterans Appeals (VA Form 9) acknowledged that she had received the SOC.  In the VA-9 she indicated specifically that she was only appealing the issues of higher rating for sinusitis; and service connection for TMJ, root canal residuals, and TBI.  The RO issued an August 2012 SOC that included the issues specifically listed by the Veteran in the VA-9 as well as the claim for service connection for inter-cranial headaches.  The RO also certified these issues to the Board in March 2013.  Although the Veteran did not include the issue of service connection for inter-cranial headaches in the VA-9, the Board will review the issues as listed on the title page. 

The Board is reopening the claims for service connection for TMJ and residuals of a root canal.  The issue of service connection for TMJ and residuals of a root canal on the merits and the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In December 2006, the RO denied claims of entitlement to service connection for TMJ and residuals of a root canal.  

2.  Since the December 2006 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claims. 


CONCLUSION OF LAW

The December 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Petition to Reopen

Service connection was denied for TMJ and residuals of a root canal in December 2006.  The Veteran was notified of the denial but she did not perfect timely appeals.  The Veteran argues that she did not receive notice of this denial, although she had notified VA of a change in her address in December 2006.  The Board has reviewed the record and the last document received from the Veteran where she lists her address matches the address listed in the December 2006 notice of denial.  There is no evidence that the Veteran notified VA of a different address.  Since the Veteran did not appeal the RO's 2006 denial of her claims, that prior decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

In May 2009, the RO received the Veteran's petition to reopen the claims for service connection for TMJ and residuals of a root canal.  

The Board finds that new and material evidence has been presented since the prior rating decision.  The evidence is new because it was not previously submitted to VA.  The RO originally denied the claims in part, because the Veteran failed to report for VA examination.  The Veteran has since reported that she was unaware of the scheduled examination.  The record has conflicting information as to whether the notice of examination was sent to the correct address, in that the December 2006 request for examination has an address that is different from the Veteran's address (the city is reported as Panama City, Florida instead of Parker, Florida).  Regardless, this statement along with the Veteran's detailed description of her injuries and the submitted medical evidence addressing her reported inservice injuries, is new, and as, this evidence directly relates to elements of service connection necessary to substantiate the claims, it is also material.  Specifically, the Board finds that such new evidence warrants VA examinations in order to determine if she has residual disabilities and if so, whether they are etiologically related to her military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for TMJ is reopened. 

The Veteran's claim for entitlement to service connection for residuals of a root canal is reopened. 


REMAND

The Board finds it necessary to remand the claims for VA examination and opinion.  

The Veteran has reported residual concussive effects (to include TMJ, TBI, and headaches) from inservice injuries to include an explosion that occurred in 1992 while stationed in Peru (and a 1987 softball injury, in which she hit the head).  In order to assist the Veteran in verifying her injuries, additional details are needed regarding the explosion.  

She further states that she has residual disability from root canal surgery conducted during service to include retained foreign body and maxillary bone deformity.  VA examination and opinion are needed.  

The record contains an August 2009 VA neurological consultation report that indicates a diagnosis of TBI.  Another VA neurological work up was conducted in June 2010.  This VA examiner indicated that the Veteran did not have TBI.  Additional VA examination and opinion is needed.   

A current VA examination is needed in regards to the Veteran's claim for a higher rating for sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA).  Make arrangements to obtain all records that she adequately identifies.

2.  The Veteran has reported that she sustained lingering concussive effects from an explosion that occurred in 1992 in Peru.  The Veteran should be asked to provide any additional information possible regarding the claimed incident, to include as much detailed information as possible including the dates, places, names of people present, and detailed descriptions of events.  The Veteran is advised that this information is necessary to obtain supportive evidence of the claimed explosion and that she must be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted. 

3.  Contact the appropriate federal records repository and request that they provide any available information that might corroborate the Veteran's in-service injury.  See June 2010 VA clinical notes.  All requests and responses, positive and negative, must be documented in the e-file.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals of a traumatic brain injury (TBI), including headaches.  The e-file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner must reconcile the VA clinical reports dated in August 2009 which includes a diagnosis of TBI versus the June 2010 diagnostic assessment of no TBI.  The examiner should discuss the Veteran's lay statements regarding any symptoms she has experienced relating to her claimed TBI.  The examiner must specifically indicate what, if any, cognitive, emotional/behavioral, and physical dysfunctions are present as a result of any TBI.

The examiner should additionally address whether any diagnosed headache disorder is otherwise related to military service.

Then, the examiner should opine as to whether any residuals of a TBI more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include a 1992 explosion that occurred in Peru and/or the 1987 softball injury in which she was hit in the head.

With respect to the Veteran's claimed headache disorder, the examiner should additionally opine whether this disorder is a residual of a TBI, or whether it is a separately distinct disability.  If such is not a residual of her TBI, but rather a separately distinct disability, the examiner should opine whether the Veteran's headache disorder is more likely, less likely or at least as likely as not began in or is otherwise the result of military service, to include the 1992 explosion and/or the 1987 softball injury in which she was hit in the head.  

The examiner should specifically address the Veteran's contentions on appeal regarding her claimed disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for VA dental examination in order to determine the etiology of any chronic dental disorder that resulted from in-service root canal (to include retained foreign body and maxillary bone deformity.  Secondly to determine whether she has TMJ and if so whether it is related to the claimed 1992 bomb explosion or related to the inservice 2000 treatment for TMJ.  The e-folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the e-file and examination of the Veteran, the examiner should diagnose or rule out TMJ.  Then, the examiner must opine as to whether any TMJ more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's military service, to include the claimed explosion that occurred in 1992 and/or the 1987 softball injury in which she was hit in the head.

In regards to any residuals of inservice root canal, the examiner must opine as to whether any chronic residuals to include retained foreign body and maxillary bone deformity (more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's inservice root canal.  

The examiner should discuss the Veteran's lay statements regarding any symptoms she has experienced relating to her claimed TMJ and root canal residuals.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for a VA examination to determine the severity of her sinus disorder.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

7.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


